Civilian pay; voluntariness of separation; appropriateness of 'trial de novo. — On January 31, 1975 the court issued the following order:
Before cowen, Chief Judge, davis and skelton, Judges.
“This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, plus plaintiff’s response thereto, the court finds:
“(1) Plaintiff, a former civilian employee of the Defense Supply Agency, brought this action to recover back pay, restoration to his former position, and certain retirement benefits based on his allegation that he was “involuntarily separated” for Civil Service Betirement purposes.
“(2) After plaintiff’s suit was filed, proceedings in the court were held in abeyance to enable the Board of Appeals and Beview of the Civil Service Commission to review the merits of plaintiff’s appeal. After opening the record for whatever additional evidence the parties wished to present, the Board of Appeals and Beview upheld the previous determination that plaintiff’s separation was not an involuntary separation for retirement purposes.
“(3) The final decision of the Civil Service Commission is not arbitrary or capricious; it is supported by substantial evidence, and the Civil Service Commission followed the applicable regulations. Since plaintiff was permitted to present any additional evidence which he believed to be pertinent before the final decision of the Board of Appeals and Beview, this is not a case in which plaintiff should be permitted to expand the administrative record by de novo evidence in court. See Esgate v. United States, 186 Ct. Cl. 207 (1968), cert. denied, 395 U.S. 913 (1969).
“it is therefore ordered that plaintiff’s petition be and the same is hereby dismissed.”